          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

GREGORY GREEN                                                     PLAINTIFF

v.                     No. 4:18-cv-857-DPM

DILLARD'S, INC.                                                  DEFENDANT

                           JUDGMENT
     Green's complaint is dismissed without prejudice.


                                  ~               c-lL.r .

                                 I;)...   ft 4-z VM Y :).OJ. 0
                                                   7
